Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated February 12, 2016 with respect to the Common Units of Star Gas Partners, L.P., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: February 12, 2016 BANDERA PARTNERS LLC By: /s/ Gregory Bylinsky Name: Gregory Bylinsky Title: Managing Director By: /s/ Gregory Bylinsky Name: Gregory Bylinsky By: /s/ Jefferson Gramm Name: Jefferson Gramm
